Order entered April 15, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00439-CV

                               IN RE AVI ADELMAN, Relator

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-10604

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE